DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
This office action is in response to the communication(s) filed on 07/06/2022.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 16, and 20 is/are independent claim(s).
Claim(s) 1-8, 16-20 is/are rejected.
Claim(s) 9-15 is/are rejected.
This action has been made FINAL.

Response to Arguments
Applicant's arguments filed on 07/06/2022 have been fully considered.
Applicants' submission of the Terminal Disclaimer had been approved, therefore the Double Patenting issue is resolved.
Applicant's amendments with respect to 35 USC § 112(b) rejections of claims 2-3, 13-15, and 20 is acknowledged. Therefore, rejections to the claims are withdrawn. 
Applicant's arguments with respect to 35 USC § 102 and 103 rejection of claims 1-8, 16-20 have been considered but they are not persuasive.
Regarding independent claims 1, 16, and 20, Applicant argues that reference Wang does not teaches limitation “including a challenge and response between the wireless communication device and the wireless station”, because there is no challenge and response between wireless station (12) and an access point (18), and steps 118-130 are not reflecting communications between the wireless station and the wireless communication device as shows in figure 2 of Wang.
Examiner respectfully disagrees.
First, Wang figure 2 clearly shows that the “EAP Authentication Request” and the “EAP Authentication Response” are transmitted between the mobile wireless communications device 121 and the AP 181 (steps 122 and 124).
Second, nowhere in claim specify that the wireless station will generate the “response” based on the received “challenge”. Therefore, based on the broadest reasonable interpretation for the limitation, the wireless station may generate the “response”, or may receive the “response” form other device and forward it to the wireless communication device.
Therefore, Wang clearly teaches the limitation “including a challenge and response between the wireless communication device and the wireless station”, and rejection to the claim is maintained.
Independent claims 16 and 20 have similar argument as set forth in claim 1.

NOTE: Examiner suggests Applicant amends the independent claims 1, 16, and 20 by further specifying the wireless station generating the response based on the received challenge from the wireless communication device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2, 6, 16-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by WO_03096554_A2_Wang.
Regarding claim 1, Wang discloses a wireless communication device (Wang figure 2, mobile wireless communications device 121), comprising: wireless communication circuitry (Wang figures 1-2, and page 4 lines 17-25, a mobile wireless communications device inherently having processor, memory, radio transceiver for executing the basic functions) operative to communicate with a wireless station (Wang figures 1-2, and page 5 line 30 - page 6 line 3, AP 181) using a connection having a non-authenticated component (Wang figure2, steps 102-114) and an authenticated component (Wang figure2, steps 118-130, and step of “Controlled port is completely open to the user”, and page 7 lines 19-25), wherein the non-authenticated component of the connection does not contain an authentication procedure including a challenge and response between the wireless communication device and the wireless station (Wang figure2, steps 102-114; during these steps, no authentication procedure is performed), and the authenticated component of the connection contains an authentication procedure including a challenge and response between the wireless communication device and the wireless station (Wang figure2, steps 118-130, and step of “Controlled port is completely open to the user”, and page 7 lines 19-25; the step of “EAP Authentication Request” is corresponding to the claimed “challenge”, and the step of “EAP Authentication Response” is corresponding to the claimed “response”); and control circuitry (Wang figures 1-2, and page 4 lines 17-25, a mobile wireless communications device inherently having processor, memory, radio transceiver for executing the basic functions) operative to control the wireless communication circuitry to receive from the wireless station, via the wireless communication circuitry and during the non-authenticated component of the connection prior to the authenticated component of the connection, profile information necessary for the authenticated component of the connection (Wang figure 1, and figure 2 step 108, and page 6 lines 17-20, the information received from the local web server 21 via the AP 181 is corresponding to the claimed “profile information”).

Regarding claim 2, Wang discloses the wireless communication device according to claim 1, wherein the information necessary for the authenticated component of the connection comprises profile information (Wang figure1, and figure 2 step 108, and page 6 lines 17-20, the information received from the local web server 21 via the AP 181 is corresponding to the claimed “profile information”).

Regarding claim 6, Wang discloses the wireless communication device according to claim 2, wherein the profile information includes identification information (Wang figure 2 step 108, and page 6 lines 17-20, “the domain name of the authenticating server 26” is belong to identification information).

Regarding claim 16, Wang discloses the limitations as set forth in claim 1. 
Regarding claim 17, Wang discloses the limitations as set forth in claim 2. 
Regarding claim 20, Wang discloses the limitations as set forth in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 3-5, 7-8, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO_03096554_A2_Wang in view of US_20080046898_A1_Molina.
Regarding claim 3, Wang discloses the wireless base station according to claim 2, but does not explicitly discloses wherein the profile information includes communication channel information.
Molina discloses wherein the profile information includes communication channel information (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection.…”, wherein the “link type” and “link parameters” is corresponding to the claimed “channel information”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Molina’s the configuration information including link type and link parameters in Wang’s system to establish the connection accordingly. This method for improving the system of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Molina. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Molina to obtain the invention as specified in claim 3.
Regarding claim 4, Wang and Molina disclose the wireless communication device according to claim 3, and Molina further disclose wherein the profile information further includes encrypting information necessary for the authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection…”).
Regarding claim 5, Wang and Molina disclose the wireless communication device according to claim 3, and Molina further disclose wherein the profile information further includes startup information for the non-authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection…”).
Regarding claim 7, Wang discloses the wireless communication device according to claim 6, but does not explicitly discloses wherein the profile information further includes encrypting information necessary for the authenticated component of the connection.
Molina discloses wherein the profile information further includes encrypting information necessary for the authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection…”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Molina’s the configuration information including encryption parameters in Wang’s system to provides cryptographic functionality (Molina paragraphs 3, 41, 49). This method for improving the system of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Molina. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Molina to obtain the invention as specified in claim 7.
Regarding claim 8, Wang discloses the wireless communication device according to claim 6, but does not explicitly discloses wherein the profile information further includes startup information for the non-authenticated component of the connection.
Molina discloses wherein the profile information further includes startup information for the non-authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection…”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Molina’s the configuration information including parameters for establishing communication in Wang’s system to let the devices establish the connection based on the configuration information efficiently. This method for improving the system of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Molina. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Molina to obtain the invention as specified in claim 8.
Regarding claim 18, Wang discloses the wireless communication method according to claim 16, but does not explicitly discloses wherein the information comprises communication channel information necessary for the wireless communication device to communicate with the wireless base station during the authenticated component of the connection.
Molina discloses wherein the information comprises communication channel information necessary for the wireless communication device to communicate with the wireless base station during the authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection.…”, wherein the “link type” and “link parameters” is corresponding to the claimed “channel information”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Molina’s the configuration information including link type and link parameters in Wang’s system to establish the connection accordingly. This method for improving the system of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Molina. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Molina to obtain the invention as specified in claim 18.
Regarding claim 19, Wang and Molina disclose the wireless communication method according to claim 18, and Wang further disclose further comprising the wireless communication device transmitting identification information to the wireless base station during the non-authenticated component of the connection prior to the authenticated component of the connection, the identification information being necessary for the authenticated component of the connection (Wang figure 2, step 110, and page 6 lines 22-24, “…the mobile wireless communications device 121 transmits to the AP 181 an acceptance message during step 110. The acceptance message will identify the authentication server 26 by its name or URL…”).

Allowable Subject Matter
Claims 9-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.H/Examiner, Art Unit 2471             

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471